—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 24, 1999 (People v Wilson, 261 AD2d 645), affirming a judgment of the Supreme Court, Queens County, rendered March 18, 1997.
Ordered that the application is denied.
*671The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Prudenti, P.J., Florio, Smith and Krausman, JJ., concur.